PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eldridge et al.
Application No. 15/946,980
Filed: April 6, 2018
For: ACTUATOR CONTROL SYSTEM UTILIZING CIRCUIT CARD ASSEMBLY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 15, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Timothy C. Bradley appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
February 12, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed 
November 12, 2020 which set a period for reply of three months.  Accordingly, the date of abandonment of this application by operation of law is February 13, 2021. A Notice of Abandonment was mailed March 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions